Title: To Thomas Jefferson from John Smith of the War Department, 24 August 1804
From: Smith, John (of the War Department)
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  War Department Augt. 24th 1804
               
               I have the Honor of transmitting herewith as early as possible, the five blank brevet Commissions required by your letter of the 16th inst.—and of informing you that the Secretary of War before leaving Washington, ordered that any communication from the Office to him, should be directed to the Post Office at Gardiner in the District of Maine. 
               With the highest consideration and respect I am Sir Your Obedt. Humble Servant,
               
                  
                     Jno Smith
                  
               
            